956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Lee WALLACE, Plaintiff-Appellant,v.OAKWOOD FORENSIC CENTER, et al., Defendants-Appellees.
Nos. 91-4072, 92-3011.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1992.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court.   A review of the record indicates that the judgment of the district court was entered September 26, 1991.   Any notice of appeal from that decision was due to be filed on or before October 28, 1991, and any motion for extension of time on or before November 27, 1991.   Fed.R.App.P. 4(a) and 26(a).   Wallace filed documents evincing his intent to appeal the September 26 decision.   Such documents were filed as notices of appeal on November 8 (appeal No. 91-4072) and November 26 (appeal No. 92-3011).   Although both notices of appeal were filed late, Wallace alleged in each document that there was delay in receiving the decision of the district court and he became aware of the decision after writing numerous letters to the district court.   The notices of appeal alleged excusable neglect or good cause for the late filing and may substitute as motions for extension of time.   See Pryor v. Marshall, 711 F.2d 63, 65 (6th Cir.1983).


2
Accordingly, it is ORDERED that appeal No. 91-4072 be, and it hereby is, remanded to the district court for consideration of the motions for extension of time.   Because appeal Nos. 91-4072 and 92-3011 seek to appeal the same decision, it is further ORDERED that appeal No. 92-3011 be, and it hereby is, dismissed as a duplicate appeal.   Rule 8(a), Rules of the Sixth Circuit.